Citation Nr: 0814545	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-30 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  He contends that his stressors include shooting an 
armed young girl during a combat mission, witnessing a fellow 
solider die in a bunker fire at Firebase Washington, and 
killing a Vietnamese man while he was raping a girl.  

The veteran's personnel records show that he served in with 
the 3rd Battalion, 22nd Infantry, 25th Infantry Division as a 
radio operator in the Republic of Vietnam from July 1969 to 
June 1970.  Personnel records also show that the veteran was 
awarded the Bronze Star for meritorious service in connection 
with military operations against a hostile force.

The veteran's private and VA treatment records include 
diagnoses of PTSD.  The veteran claims incidents occurred 
while he was stationed in Tay Ninh in Vietnam.  

In a September 2003 statement the veteran indicated that in 
August or September 1969, he was "loaned out" as a radio 
operator to several companies in his battalion.  On one 
occasion, he reported being sent by helicopter to a remote, 
unnamed village that was suspected of being a Vietcong supply 
point.  Upon landing they reportedly came under sniper fire, 
and after entering a small dark hut, he fired upon a figure 
that he thought was armed in the hut, that turned out to be a 
young girl.  

This same story is discussed in an October 2003 VA 
examination report, as well as in other VA and private 
records, and at his February 2008 hearing.  Additionally, in 
his September 2004 PTSD Questionnaire the veteran reported 
having to kill a young Vietnamese girl who was armed in April 
1969 in Tay Ninh province around the Black Virgin Mountain 
(Nui Ba Den).

In an August 2006 statement, the veteran also reported 
witnessing a soldier burn to death in a bunker fire while his 
unit was stationed as Firebase Washington. The veteran 
submitted three casualty reports in conjunction with this 
alleged stressor, but stated at his hearing that he was 
unsure which one of the three soldiers died in the fire.  The 
dates of death noted on the casualty reports were November 
1969, February 1970, and May 1970.  Unfortunately, VA has 
never attempted to determine if the veteran was stationed at 
Firebase Washington during these periods 

While a decision review officer in a March 2007 memorandum 
determined that the veteran had not submitted sufficient 
information about his stressors to warrant meaningful 
research for verification, the Board disagrees.  While the 
stressors cited above may be difficult to verify the veteran 
has provided sufficient information (including his unit and 
the dates of the claimed stressors) warranting a good faith 
search by VA of his reported stressors.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (a) (West 2002); 38 C.F.R. § 3.159(c), (d).  
If the veteran's presence in areas of documented combat can 
be verified, this arguably could be sufficient to find that 
he was exposed to combat stressors, even without the explicit 
documentation of his participation in specific historic 
events.  Cf Pentacost v. Principi, 16 Vet. App. 124 (2002).  
Thus, the RO should contact the JSRRC and attempt to verify 
whether, during the veteran's service in Vietnam between June 
1969 and July 1970, he was exposed to any of the stressors he 
has identified.  The RO for these purposes should contact the 
JSRRC.

Accordingly, the case is REMANDED for the following action:


1.  The RO should provide the veteran 
with proper VCAA notice of the type of 
evidence necessary to assign a 
disability rating and an effective 
date in the event that service 
connection is granted.  Additionally, 
the notice should include notice of 
what evidence, if any, the veteran is 
expected to obtain and submit, what 
evidence will be retrieved by the VA, 
and inform the veteran that he should 
provide any evidence in his possession 
that pertains to the claim.  

2.  The RO should afford the veteran 
one final opportunity to provide 
additional information concerning the 
specific circumstances of his alleged 
service stressors, to include more 
precise dates, locations, units 
involved, and the full names of any 
casualties resulting from enemy 
attacks.  With this information, the 
RO should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must 
be prepared whether or not the veteran 
provides an additional statement.

3.  The RO should take all appropriate 
steps to obtain pertinent unit records 
pertaining to service performed by 3rd 
Battalion, 22nd Infantry, 25th Infantry 
Division in the Republic of Vietnam, 
dated from July to December 1969, and 
February to May 1970.  The Board is 
particularly interested in a review of 
records which detail whether the 
veteran served at Firebase Washington 
at the time of the casualties 
documented in the claims folder.  All 
attempts to secure the requested 
evidence, as well as any records 
obtained should be documented and 
associated with the claims file.  If, 
after making reasonable efforts to 
obtain the named records, the records 
are unavailable, the RO must notify 
the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the 
efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The 
veteran must then be given an 
opportunity to respond.

4.  The RO must provide all relevant 
and necessary information to the 
JSRRC, including the veteran's service 
records, dates during which he was 
stationed in Vietnam, the dates which 
he contends his stressors occurred, 
and information regarding his unit.  
The JSRRC should then attempt to 
confirm the occurrence of a stressful 
event by considering all relevant 
evidence, including the veteran's 
service records.  Additionally, the 
JSRRC should attempt to verify if the 
veteran was involved in any combat 
missions, specifically between August 
and December 1969.  

5.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



